PER CURIAM
The state petitions for reconsideration. In State v. Berg, 223 Or App 387, 196 P3d 547 (2008), we affirmed defendant’s conviction but remanded for resentencing in light of State v. Ice, 343 Or 248, 170 P3d 1049 (2007), rev’d and rem’d, 555 US_, 129 S Ct 711, 172 L Ed 2d 517 (2009). The state now argues that, in light of the United States Supreme Court’s decision in Ice, our remand for resentencing was erroneous. The state is correct. This case is controlled by Oregon v. Ice. Accordingly, we modify our opinion and affirm.
Reconsideration allowed; former opinion modified and adhered to as modified; affirmed.